301 S.W.3d 525 (2009)
Moliere SINEUS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70119.
Missouri Court of Appeals, Western District.
November 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 2, 2010.
Moliere Sineus, Appellant pro-se.
Jayne T. Woods, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Moliere Sineus appeals from the denial of his Rule 29.15 motion for post-conviction relief. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value. A memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).